Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the column torque signal" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-11 rejected for being dependent from rejected Claim 1.
Claim 6 recites the limitation "the accumulated column torque signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bean (US 9,731,757).
In re claim 1, Bean discloses an electric power assisted steering apparatus (10) comprising: a steering mechanism which operatively connects a steering wheel (12) to the road wheels (28) of the vehicle, an electric motor (22) operatively connected to the steering mechanism; a torque signal generator (20) adapted to produce a torque signal indicative of the torque carried by a portion of the steering mechanism, a column angular position signal generator (column 5, line 27) for producing a column angle signal indicative of the angular position of the steering wheel or steering column and a signal processing unit (32) adapted to receive the column torque signal and the column angle signal and to produce therefrom a torque demand signal representative of a torque to be applied to the steering mechanism by the motor, in which the signal processing means includes: a first signal processing circuit (33) which receives an input signal dependent on the column torque signal and outputs an assistance torque signal, the relationship between the input and the output of the first signal processing circuit being defined by a boost curve, a second signal processing circuit (35) which generates a friction compensating torque signal, the value of the friction compensating torque being derived from observations of both the column torque signal and the column angle signal over time; and a torque demand signal generating circuit (37, 39) adapted to produce the torque demand signal as a function of both the friction compensating torque and the assistance torque signal, and in which the friction compensating torque signal at least partially assists the driver in overcoming the effects of static and/or kinetic friction in the steering mechanism.  
In re claim 2, Bean further discloses in which the torque demand signal generating circuit is arranged to produce the torque demand signal by adding together the friction compensating torque with the assistance torque signal (column 8, lines 39-61).  

Allowable Subject Matter
Claims 3-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “in which the second signal processing circuit generates a friction compensating torque signal that comprises a first component derived from observations of the column torque signal over time and a second component which is derived from observations of the column angle signal over time” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach electric power steering systems of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                  

/TONY H WINNER/Primary Examiner, Art Unit 3611